Citation Nr: 0214977	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  95-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active naval service from April 1974 to April 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 decision of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO), which denied 
service connection for bilateral hearing loss and tinnitus.  
In March 1997, the veteran testified at a Board hearing at 
the RO, and in June 1998, the Board remanded the matter for 
additional development of the evidence.  

While the matter was in remand status, by May 2002 decision, 
the RO granted service connection for bilateral tinnitus and 
assigned an initial 10 percent rating, effective June 10, 
1999.  The Board finds that the grant of service connection 
for tinnitus constitutes a full award of the benefit sought 
on appeal with respect to that issue.  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level, 
those issues are not now in appellate status.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).


FINDING OF FACT

The most probative evidence of record shows that the veteran 
does not have a bilateral hearing loss disability for VA 
compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2002).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  First, the record shows that the veteran has been 
repeatedly and clearly advised of the evidence of record, and 
the additional information needed to substantiate his claim.  
Specifically, the Board refers to letters from the RO, rating 
decisions, Statements of the Case, and the Board's July 1998 
remand.  The Board concludes the discussions in these 
documents complied with VA's notification requirements.  
Moreover, as set forth below, the Board finds that the RO has 
secured a complete record to the extent possible, given the 
veteran's lack of cooperation.  Thus, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VCAA also requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2002).  In this case, the RO 
has obtained the veteran's service medical records and has 
duly obtained all post-service clinical records specifically 
identified by the veteran.  Moreover, in December 1998, the 
RO sent the veteran a letter asking him to identify any 
additional information or evidence in support of his claim.  
He did not respond.  There is no indication of outstanding, 
pertinent evidence which the RO has not yet obtained.  

The Board notes that the veteran was also afforded a VA 
audiological examination in June 1994, which failed to show a 
hearing loss disability for VA compensation purposes.  At his 
March 1997 Board hearing, the veteran testified that he 
believed that his hearing loss had increased in severity.  
Thus, the Board remanded the matter to afford the veteran an 
additional VA audiological examination to determine the 
nature and etiology of his hearing loss complaints, to 
include an assessment of whether a current hearing loss 
disability existed.  A review of the record indicates that 
the RO has completed, to the extent possible, the development 
requested by the Board in its remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Specifically, the record shows that the RO scheduled the 
veteran for an examination by an otolaryngologist in October 
2000; however, the veteran failed to report for the 
examination.  The record shows that he was advised of the 
consequences of his failure to report in the September 2000 
letter notifying him of the examination, as well as the May 
2002 Supplemental Statement of the Case.  However, despite 
receiving notification of the examination and of the 
consequences of his failure to report, the veteran has not 
contacted the RO to request another examination or to provide 
an explanation for his failure to report.  

Under 38 C.F.R. § 3.655 (2002), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (VA's duty to assist is not a one 
way street; the veteran also has an obligation to assist in 
the adjudication of his claim); Olson v. Principi, 3 Vet. 
App. 480 (1992) (a claimant must be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting the claim).  Given the 
veteran's failure to report for the additional medical 
examination, the Board must adjudicate his claim based on the 
evidence of record.

In sum, the Board concludes that the veteran was adequately 
informed of the evidence of record and the evidence necessary 
to support his claims, all relevant records identified were 
obtained, and sufficient medical evidence for a determination 
of the issue on appeal has been obtained, to the extent 
possible given the veteran's lack of cooperation.  Moreover, 
there is no indication that probative records exist which 
have not already been obtained.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of these claims, the Board finds that 
it can consider the merits of this appeal without prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that at his 
October 1974 reenlistment medical examination, audiometric 
examination showed left ear pure tone thresholds of 30, 30, 
15, 25, 20, and 10 decibels at 500, 1,000, 2,000, 3,000, 
4,000 and 6,000 hertz, respectively.  Right ear pure tone 
thresholds were 25, 10, 10, 10, 10, and 30 decibels at the 
same tested frequencies, respectively. 

In-service medical records show that the veteran's hearing 
was tested on numerous occasions, including in February  and 
September 1983, June 1984, April 1985, April 1986, June 1988, 
November 1989, October 1990, October 1991, and October 1992, 
consistently showing no evidence of a hearing loss disability 
for VA compensation purposes.  

An audiometric examination conducted in November 1993 showed 
left ear pure tone thresholds of 5, 5, 10, 15, 15, and 35 
decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 hertz, 
respectively.  Right ear pure tone thresholds were 25, 10, 
20, 15, 30, and 45 decibels at the same tested frequencies, 
respectively.  It was noted that the veteran had had a "head 
cold" for the past three to four days with mild congestion.  
It was also noted that he worked around high noise levels.  
However, the veteran denied noticeable hearing loss or 
tinnitus.  A follow-up audiogram was recommended.  

An audiometric examination conducted later that month showed 
left ear pure tone thresholds of 0, 10, 15, 15, 15, and 30 
decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 hertz, 
respectively.  Right ear pure tone thresholds were 25, 10, 
15, 10, 25, and 60 decibels at the same tested frequencies, 
respectively. 

At his December 1993 naval separation medical examination, 
audiometric testing showed left ear pure tone thresholds of 
5, 5, 10, 15, 15, and 35 decibels at 500, 1,000, 2,000, 
3,000, 4,000 and 6,000 hertz, respectively.  Right ear pure 
tone thresholds were 25, 10, 20, 15, 30, and 45 decibels at 
the same tested frequencies, respectively. 

In March 1994, the veteran filed an application for VA 
compensation benefits, including service connection for 
bilateral hearing loss.  In connection with his claim, he was 
afforded a VA audiological examination in June 1994, at which 
he reported decreasing hearing acuity, especially during 
sinus infections.  Audiometric testing showed left ear pure 
tone thresholds of 5, 5, 15, 10, and 10 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 6,000 hertz, respectively.  
Right ear pure tone thresholds were 15, 10, 15, 20, and 30 
decibels at the same tested frequencies, respectively.  
Speech discrimination was 94 percent correct, bilaterally.  
The diagnosis of the otolaryngologist was that the veteran 
had normal hearing in both ears, although the audiologist 
recommended an annual hearing test.  

VA clinical records show that in March 1995, the veteran 
sought treatment for, inter alia, decreased hearing in the 
left ear for the past two years, as well as sinus congestion.  
The impressions included decreased hearing in the left ear.  
The following month, he underwent audiometric examination.  
The results of that study are uninterpreted, but they appear 
to show findings similar to the June 1994 audiometric study.  
The impressions were right ear normal hearing at 250 to 3,000 
Hertz, with mild hearing loss at 4,000 to 8,000 Hertz; and 
left ear normal hearing at 250 to 6,000 Hertz, with mild 
hearing loss at 8,000 Hertz.  The audiologist noted that the 
veteran was not a candidate for amplification.  

At his March 1997 hearing, the veteran testified that he 
worked in aircraft maintenance in service and had been 
exposed to loud noise as a result.  He indicated that he 
always wore hearing protection, but that he had recently 
experienced ringing in his ears, particularly during sinus 
infections.  He indicated that he believed that his hearing 
had worsened since he was last examined by VA in 1995.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Additionally, where an organic disease of the nervous system 
(sensorineural hearing loss) develops to a degree of 10 
percent or more within one year from date of separation from 
service, then such disease may be service connected even 
though there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection for impaired hearing is subject to the 
additional requirement of 38 C.F.R. § 3.385 (2002), which 
provides that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Under 38 U.S.C.A. § 5107(b), a veteran is entitled to the 
benefit of doubt when there is an approximate balance of 
positive and negative evidence.  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

III.  Analysis

The veteran claims that service connection for bilateral 
hearing loss is warranted, as he currently has hearing loss 
as a result of exposure to acoustic trauma in service.  

In this case, however, the record contains no probative 
evidence that the veteran currently has hearing loss of 
either ear to the extent necessary to constitute a disability 
for service connection purposes under the applicable 
criteria.  38 C.F.R. 3.385; Hensley, supra.  In fact, 
repeated audiometric tests conducted from 1983 to 1995 
affirmatively show that the veteran did not have a hearing 
loss disability for VA compensation purposes.  

The Board notes that the veteran has provided credible 
testimony to the effect that he experiences symptoms of 
decreased hearing acuity.  Likewise, the Board has considered 
the notations in the 1995 VA clinical records of mild 
decreased hearing.  However, while the record reflects that 
the veteran has a decrease in hearing acuity, the law is 
clear that such decreased hearing acuity does not constitute 
a disability for which service connection may be granted.  38 
C.F.R. § 3.385.  

The Board is bound in its decisions by the law enacted by 
Congress, the regulations lawfully adopted by VA, and the 
decisions of the U.S. Court of Appeals for Veterans Claims. 
38 U.S.C.A. §7104(c).  Applying those applicable criteria to 
the facts in this case, the Board is compelled to find that 
there is no basis under the law to award service connection 
for a bilateral hearing loss.  However, the veteran is 
advised that should subsequent audiometric findings reveal a 
hearing disability for VA compensation purposes under 38 
C.F.R. 3.385, he may again submit his claim for 
readjudication at that time.  See Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992) (section 3.385 does not preclude service connection 
when audiometric findings at military separation were normal, 
provided that the there is competent medical evidence that a 
current hearing disability is causally related to service).


ORDER

Service connection for bilateral hearing loss is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

